           Case 1:18-cr-00310-BAH Document 18 Filed 10/15/18 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
                                                    Criminal Nos.

       v.
KENIEL AEON THOMAS,                                 VIOLATION:
also known as DAVID MORGAN,
                                                    18 U.S.C. § 875(b)
                        Defendant.

                                        INFORMATION

       The United States Attorney charges that:

                                           COUNT 1

       Between on or about July 17, 2014 and on or about July 21, 2014, in the District of Columbia

and elsewhere, the defendant, KENIEL AEO          THOMAS, also known as DAVID MORGAN,

knowingly and with the intent to extort money from L.W. and W.W., did transmit in interstate and

foreign commerce a communication to L.W., which communication contained a threat to kidnap

and injure L.W. and W.W., specifically a threat to kill L.W. and W.W.

(Interstate Communication with the Intent to Extort, in violation of Title 18, United States

Code, Section 875(b))

                                     Respectfully submitted,

                                     JESSIE K. LIU
                                     United States Attorney
                                     D . Bar No. 472845

                             BY:


                                     Assistant United States Attorneys
                                     555 Fourth Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-7816 (Gorman); (202) 252-6928 (Rakoczy)
                                     David.gorman2@usdoj.gov; Kathryn.Rakoczy(a),usdoj .gov
